302 F.2d 933
GRACE LINE INC., as Owner of S.S. SANTA MARGARITA, Libelant-Appellant,v.UNITED STATES LINES COMPANY and S.S. AMERICAN MANUFACTURER, her engines, boilers, etc., Respondant-Claimant-Appellee,v.TUG JOSEPH H. MORAN, INC., and TUG CAROL MORAN, her engines, boilers, etc., Respondent-Claimant-Appellee,v.MORAN TOWING & TRANSPORTATION CO., Inc., Respondent-Appellee.
No. 326.
Docket 27139.
United States Court of Appeals Second Circuit.
Argued April 25, 1962.
Decided May 23, 1962.

Libelant appeals from a judgment of the United States District Court for the Southern District of New York, Henry J. Friendly, Circuit Judge, sitting by designation, dismissing the libel after a trial without a jury.
David C. Wood, New York City (Eli Ellis and Hill, Betts, Yamaoka, Freehill & Longcope, New York City, on the brief), for libelant-appellant.
John F. Gerity, New York City (Donn Borg and Kirlin, Campbell & Keating, New York City, on the brief), for respondent-appellee, United States Lines Company.
Kenneth H. Volk, New York City (Eugene Underwood and Burlingham, Underwood, Barron, Wright & White, New York City, on the brief), for respondents-appellees, Tug Joseph H. Moran, Inc., Tug Carol Moran, Moran Towing & Transportation Co., Inc.
Before MOORE, SMITH and MARSHALL, Circuit Judges.
PER CURIAM.


1
The judgment is affirmed on the opinion below which is reported at D.C., 193 F. Supp. 664.